DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/18/2018, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki et al. (US 2009/0261774, hereinafter “Yuuki”) in view of Heidelberg et al. (US 5,200,660, hereinafter “Heidelberg”).

Regarding claim 1, Yuuki discloses a variable flux electric motor ([0267]), comprising: 
a first permanent magnet (54, see fig. 30) producing a first magnetic flux (implicit, see also [0272]);

a magnetic field generator (56, [0275]) configured to alter magnetization of the second permanent magnet (variable magnet “53”, [0272], [0277]) between at least first and second states (magnetized and demagnetized, [0272], [0276], [0280], [0285]); 
wherein the second magnetic flux (from magnet “53”) superposes (see Examiner’s Note below) the first magnetic flux (from magnet “54”) in at least the first state (magnetized) to reinforce or retard (could be either depending on the current applied to adjust the flux, [0277]) the first magnetic flux greater than in the second state (demagnetized).

    PNG
    media_image1.png
    397
    369
    media_image1.png
    Greyscale


Examiner’s Note: Although the arrangement of the permanent magnets and the magnetic field generator along with the control and manipulation of the magnetic fluxes disclosed by Yuuki seems to imply that the fluxes will behave in the same way as recited (the second magnetic flux superposing the first magnetic flux) or at least be capable to do so, this is not explicitly disclosed.


    PNG
    media_image2.png
    193
    256
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Yuuki’s variable flux electric motor, the second magnetic flux to superpose the first magnetic flux, in order to adjust the amount of effective magnetic flux of the machine, as taught by Heidelberg (col. 1, lines 49-51, col. 3, lines 63-68, col. 7, lines 8-24).

Regarding claim 6, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses, or at the very least suggests, that the intrinsic coercivity of the second permanent magnet (53) is between 0.1 and 5.0 kOe (See explanation below).  

Yuuki discloses that the material of the second permanent magnet (53) is an AlNiCo having low coercive force ([0269]), between 60 and 120 kA/m ([0102]). If we match the minimum and maximum values of coercivity disclosed by Yuuki (60 and 120 kA/m ([0102]), with the closest minimum and maximum values shown below (see “62” and “119”, taken from: https://en.wikipedia.org/wiki/Alnico), and their relation with the intrinsic coercivity, it is clear that the range disclosed by Yuuki is between 0.1 and 5.0 kOe (See table below: 800 and 1500 oersteads equals 0.8 and 1.5 kOe respectively).


    PNG
    media_image3.png
    626
    730
    media_image3.png
    Greyscale



Regarding claim 7, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses, or at the very least suggests, that the intrinsic coercivity of the second permanent magnet (53) is between 0.5 and 2.5 kOe (See explanation above).  

Regarding claim 8, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the first permanent magnet (54), second permanent magnet (53) and magnetic field generator (56) are disposed within a rotor (51) of the variable flux electric motor ([0267], see fig. 30).
Regarding claim 9, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses that it further comprises two first permanent magnets (54) with lateral surfaces thereof facing at least partially toward each other (see fig. 30), the lateral surfaces having matching magnetic polarities (N, see fig. 30).

    PNG
    media_image1.png
    397
    369
    media_image1.png
    Greyscale


Regarding claim 14, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the intrinsic coercivity of the first permanent magnet (54, [0269]) is greater than 6 kOe (see explanation below).

Yuuki discloses that the material of the first permanent magnet (54) is neodymium NdFeB having about 1,000 kA/m of coercive force ([0101]). Since the intrinsic coercive force has to be higher (or at least equal) than the coercive force, and 1,000 kA/m equals 12.6 kOe, it is clear that the intrinsic coercive force of the first permanent magnet is greater than 6kOe.

Regarding claim 15, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki further discloses that the intrinsic coercivity of the first permanent magnet (54) is greater than 10 kOe (see explanation above).
Regarding claim 16, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuki further discloses, or at the very least suggests (see [0015], [0118], [0189], [0201], [0283], [0332]), that the magnetic field generator (magnetization coil “56”) alters the magnetization of the second permanent magnet (53) between two speed ranges of the variable flux electric motor (4) such that an effective magnetic flux of the first (54) and second (53) permanent magnets is greater at a lower speed range and less at a higher speed range ([0015], [0118], [0189], [0201], [0283], [0332]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), as applied to claim 1 rejection, and further in view of Reddy et al. (US 2018/0323664, hereinafter “Reddy”).

Regarding claim 2, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1. Yuuki discloses that the magnetic field generator (56) comprises a magnetization coil ([0275]) located close to the second permanent magnet (53), but does not specifically disclose that it is disposed around the magnet.  

	However, Reddy teaches (see fig. 3, [0037]) a magnetization coil (316) disposed around a permanent magnet (314).

    PNG
    media_image4.png
    269
    409
    media_image4.png
    Greyscale




Regarding claim 3, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 2. Yuuki does not specifically disclose that the magnetization coil extends axially.  
However, Reddy further discloses (see fig. 3, [0037]) that the magnetization coil (316) extends axially.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, the magnetization coil extending axially, in order to increase the magnetic flux density of the machine and facilitate the application of additional torque on the rotor, as taught by Reddy ([0052]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660) and Reddy (US 2018/0323664), as applied to claim 2 rejection, and further in view of Shrestha et al. (US 2016/0211787, hereinafter “Shrestha”).

Regarding claim 4, Yuuki in view of Heidelberg and Reddy discloses the variable flux electric motor according to claim 2. Yuuki further discloses that the current generated from magnetic flux between a rotor and stator (inside motor “4”, see fig. 29) of the variable flux electric motor (4, see fig. 29), is being supplied (by way of elements “128” and “121”, see fig. 29, [0267]) to the magnetization coil ([0267]), but does not disclose a harvesting coil.

However, Shrestha teaches a permanent magnet motor (see fig. 1) comprising harvesting coils (110, [0013]).

    PNG
    media_image5.png
    751
    724
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg and Reddy, a harvesting coil, in order to assist in motor starting, provide protection of the field winding and reduction of transient or sub-transient reactances, as taught by Shrestha ([0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), Reddy (US 2018/0323664) and Shrestha (US 2016/0211787), as applied to claim 4 rejection, and further in view of Miller et al. (US 5,760,507, hereinafter “Miller”).

Regarding claim 5, Yuuki in view of Heidelberg, Reddy and Shrestha discloses the variable flux 

However, Miller teaches (see fig. 4, col. 3, lines 1-27) a controller (“70” and/or “75”) between a harvesting coil (64-65) and a magnetization coil (52, 72).

    PNG
    media_image6.png
    282
    383
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, Reddy and Shrestha, a converter and/or controller between the harvesting coil and the magnetization coil, in order to control the current, vary the magnetic flux and generate power in the harvesting coils, as taught by Miller (col. 3, lines 1-27).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), as applied to claim 9 rejection, and further in view of Kolehmainen (US 2010/0019597).

Regarding claim 10, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 9, but does not disclose that the second permanent magnet comprises a lateral surface thereof facing at least partially in the direction of the lateral surfaces of the first permanent 
However, Kolehmainen teaches (see fig. 1, [0019-0022]) a second permanent magnet (22) comprising a lateral surface (Y, see annotated fig. 1) thereof facing at least partially in the direction of the lateral surfaces (X, see annotated fig. 1) of the first permanent magnets (“18” and “20”).

    PNG
    media_image7.png
    554
    502
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, the claimed arrangement, in order to control the centrifugal forces and minimize any stray flux from one pole to another, as taught by Kolehmainen ([0005]).

Regarding claim 12, Yuuki in view of Heidelberg and Kolehmainen discloses the variable flux electric motor according to claim 10. Yuuki further discloses that the first (54) and second (53) permanent magnets are disposed within a rotor (51) of the variable flux electric motor ([0267]), the lateral surfaces of the first permanent magnets (54) at least partially 10ABBI-2936face a stator (not shown in fig. 30 .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660) and Kolehmainen (US 2010/0019597), as applied to claim 10 rejection, and further in view of Sakai et al. (US 2011/0175478, hereinafter “Sakai”).

Regarding claim 11, Yuuki in view of Heidelberg and Kolehmainen discloses the variable flux electric motor according to claim 10, but does not disclose that the lateral surfaces of the first permanent magnets have opposing magnetic polarities to the lateral surface of the second permanent magnet in at least one of the states.

However Sakai teaches ([0079-0087]) lateral surfaces of first permanent magnets (3) having opposing magnetic polarities (see arrows “P”, in annotated fig. 4) to the lateral surface of the second permanent magnet (4) in at least one of the states (state shown in fig. 4 [0034], see the other state in fig. 5 [0035]).

    PNG
    media_image8.png
    273
    630
    media_image8.png
    Greyscale


.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuuki (US 2009/0261774) in view of Heidelberg (US 5,200,660), as applied to claim 1 rejection, and further in view of Hashiba et al. (US 2011/0304235, hereinafter “Hashiba”).

Regarding claim 13, Yuuki in view of Heidelberg discloses the variable flux electric motor according to claim 1, but does not disclose that the magnetic field generator reverses the polarity of the second magnetic flux between the first and second states, the second magnetic flux reinforcing the first magnetic flux in the first state and retarding the first magnetic flux in the second state.

However, Hashiba teaches (see figs. 1-2) magnetic field generators (8) which reverse the polarity (see center arrow of magnet “3” in figs. 1-2) of a second magnetic flux (from magnet “3”) between the first (see fig. 2) and second (see fig. 1) states, the second magnetic flux (from magnets “4”) reinforcing the first magnetic flux (from magnet “3”) in the first state (magnetization state, [0078-0084]) and retarding the first magnetic flux (from magnet “3”) in the second state (demagnetization state, [0078-0084]).

    PNG
    media_image9.png
    576
    854
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    544
    827
    media_image10.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the variable flux electric motor of Yuuki in view of Heidelberg, the claimed arrangement, in order to increase the amount of interlinkage magnetic flux generated by the overall magnets, as taught by Hashiba ([0084]).

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (1) and the intervening claim (16). The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 17, the specific limitations of “wherein the first permanent magnet, second permanent magnet and magnetic field generator are disposed within a rotor of the variable flux electric motor, the magnetic field generator comprises a magnetization coil disposed around the second permanent 11ABBI-2936 magnet, and further comprising a harvesting coil, current being generated within the harvesting coil from magnetic flux between the rotor and a stator of the variable flux electric motor, the current being supplied to the magnetization coil” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 18-20 are also being objected due to their dependency on claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALEXANDER MORAZA/Examiner, Art Unit 2834                   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834